Exhibit 10.1 SECURITIES REPURCHASE AGREEMENT This SECURITIES REPURCHASE AGREEMENT (the “Securities Repurchase Agreement”), is made and entered into as of June 22, 2017 by and among ARS VI INVESTOR I, LP, a limited partnership formed and existing under the laws of the State of Delaware formerly known as ARS VI Investor I, LLC (the “Investor”), RAIT FINANCIAL TRUST, a real estate investment trust formed and existing under the laws of the State of Maryland (the “Company”), RAIT PARTNERSHIP, L.P., a limited partnership formed and existing under the laws of the State of Delaware (the “Operating Partnership”), TABERNA REALTY FINANCE TRUST, a real estate investment trust formed and existing under the laws of the State of Maryland (“Taberna”), and RAIT ASSET HOLDINGS IV, LLC, a limited liability company formed and existing under the laws of the State of Delaware (“NewSub” and together with the Company, the Operating Partnership and Taberna, the “Issuer Parties”). RECITALS WHEREAS, the Issuer Parties and the Investor are party to the Securities Purchase Agreement, dated as of October 1, 2012, as amended by the Amendment thereto dated September 30, 2015 and subject to a Waiver thereof dated March 29, 2016 (as amended and waived, the “Securities Purchase Agreement”).Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Securities Purchase Agreement.
